Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 17/081,321, filed on October 27, 2020.  In response to Examiner’s Non-Final Office Action of August 18, 2021, Applicant, on November 17, 2021, amended claims 1 -9, 12, 14-15 and cancelled claim 10. Claims 1-9 and 11-15 are pending in this application and have been rejected below.    
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding 35 U.S.C. § 101 rejection, the amended claims have been considered and are insufficient to overcome the rejection. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale.
The 35 U.S.C. § 103 rejections have been withdrawn pursuant to applicants amendments.  


Response to Arguments
Applicant’s arguments filed November 17, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s .
On page 13-17 of the Remarks regarding 35 U.S.C. § 101, Applicant claims do not recite mental processes because they cannot be practically performed in the human mind.  In response, Applicants arguments are persuasive and claim rejections under mental processes are withdrawn.  However, the claims remain rejected under 35 U.S.C. 101.  Please refer to the U.S.C. § 101 rejection analysis for additional detail. 
On Pg. 18-19 of the Remarks, regarding the 35 U.S.C. § 101 rejection, Applicant states claims are integrated into a practical application by prediction process of inputting, to the learning model generated in the learning process, prediction data that is the explanatory variable in a prediction period, to output a predicted count for the transportation means in the prediction period. Thus, it is possible to use past data to improve the current performance and calculations through use of machine learning. By "predicting the predicted truck count  from past performance data, it is possible to improve detection accuracy of the front-loading period T.  In response, Examiner disagrees, the present claims amount to no more than utilizing computer elements as tools to perform complex mathematical concepts to perform prediction analysis.
On Pg. 19-20 of the Remarks, regarding the 35 U.S.C. § 101 rejection, Applicant states similar to the allowable claim language in Amdocs, the claims solve a technological problem in an unconventional manner.  In response, Examiner respectfully disagrees.  The rules disclosed in Amdocs demonstrates improvements to a specific technological process (i.e., Distributed network-based filtering and aggregating platform; reporting on collection of usage information in distributed network), thus improving distributed networked based filtering with significant support in the specification. In contrast, the present claims contain improvements to the data analysis of an existing business process and not one of a technology or technological field. The present claims amount to no more than utilizing computer elements as tools to being able to create "an alternative distribution route that enables the desired correction to the production plan." Examiner finds the present claims do not demonstrate any functional advancement to any technology or technological field, in order for the claim elements to be considered significantly more than the abstract idea itself. The transportation means analysis are all, both individually and in combination, utilizing computer functions such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (See MPEP 2106.05(d)(II). 
On page 20 of the Remarks regarding, the U.S.C. § 103 rejection, Applicant respectfully submits that the cited references, and any combination thereof, fail to teach or suggest the transportation plan is updated to a least expensive one by the front-loading the transportation volume when the user performs input allowing front-loading on the transportation plan generation apparatus with reference to the output data on the output device.  In response, regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection. Please review 35 U.S.C. § 103 rejection for additional detail.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11- 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9 and 11-14 are directed to an apparatus for generating transportation plans and Claim 15 is directed to a method for generating transportation plans.
Claim 1 recites an apparatus for generating transportation plans, and Claim 15 recites a method for generating transportation plans, which include accessing transported item count information such as a transportation date, a transported item, and a transported item count in association with each other, transported item information that stores the transported item and a volume in association with each other, transportation fee information, a load volume, a fee for each period in association with each other, etc.; generating a learning model on the basis of performance data having, as an objective variable, an actual count for the transportation means in a past period, and having, as an explanatory variable, at least one of a holiday/weekend day count of the past period, information indicating whether the past period is an accounting period, and information indicating whether the past period includes consecutive holidays; and a prediction process of inputting, to the learning model generated in the learning process, prediction data that is the explanatory variable in a prediction period, to output a predicted count for the transportation means in the prediction period; detecting one period during  which the transportation volume for each of the periods based on the predicted count for the transportation means and the volume exceeds a threshold; identifying second periods that are prior to the one period detected by the detection process, and that do not correspond to the one period; determining a given second period during which the fee for the transportation means is less expensive than for the one period, among the second periods identified in the identification process, to be a period to which a portion of the transportation volume of the one period is reallocated; and outputting a determination result from the determination process, and wherein the transportation plan is updated to a least expensive one by the front-loading the transportation volume when the user performs input allowing front- loading on the transportation plan generation apparatus with reference to the output data on the output device.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity”- fundamental economic principals ; business relations and “Mathematical Concepts”.  The recitation of “processor”, “program”, and “storage device”, nothing in the claim elements preclude the step from being “Methods of Organizing Human Activity” and “Mathematical Concepts”.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “processor”, “program”, and “storage device” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). When the machine learning model has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the learning model  is simply applied to return a result. Neither the result nor the rules (learning model) provide a practical application or significantly more than the identified abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in transportation planning. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor”, “program”, and “storage device” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to accessing data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and retrieving information in memory, Versata Dev. Group, Inc. v.SAP Am., Inc., 793 F.3d 1306. 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-9 and 11-14 recite the additional elements calculating, for each of the (transported items/ second periods/ combination of item & second periods), a degree of priority at which the portion of the transportation volume of the one period is reallocated from the one period to the second periods, on the basis of a (first fee/increased fee/ transported item count) for transporting the transported item of the one period during the one period using the transportation means, and a second fee for transporting the transported item during the second periods using the transportation means, and determining the transported item count of a given transported item in the one period and the given second period on the basis of the degree of priority for each of the transported items calculated; and wherein, in the determination process, the processor is configured to determine the transported item count of a given transported item in the one period and the given second period on the basis of the degree of priority for each of the (transported items/ second periods/ combinations) calculated in the calculation process; to output a predicted count for the transportation means in the prediction period, and detecting one period, among the prediction periods, during which the transportation volume for each of the periods based on the predicted count for the transportation means and the volume exceeds a threshold; updating the transported item count information on the basis of a determination result of the determination process, and wherein, in the output process, the processor is configured to output an update result of the update process; determining whether the transportation volume of the one period is less than or equal to the threshold by updating the transported item count information, and the identification process and the determination process on the basis of the update result if the transportation volume of the one period is not less than or equal to the threshold; wherein the transported item information is associated with a maximum storage time for the transported item, and calculating the degree of priority on the basis of the maximum storage time for the transported item; calculating the degree of priority for each of the transported items on the basis of a fluctuation model in which a value of the transported item fluctuates between the one period and the second period; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1 and 15. Regarding Claims 2-14 recite the additional element of “processor” and “program module”  and it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and MPEP 2106.05(d)(II) i. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc. 

Reasons Claims are Patentably Distinguishable from the Prior Art

Examiner analyzed Claim1 and Claim 15 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. 

In regards to Claim 1 (Similarly Claim 15), the prior art does not teach or fairly suggest: 
 “… wherein the transportation plan is updated to a least expensive one by the front-loading the transportation volume when the user performs input allowing front- loading on the transportation plan generation apparatus with reference to the output data on the output device”.

Examiner finds that Boothman et al. (U.S. PG Publication 20190012639) teaches a learning model based on performance data…. actual count for the transportation means in a past period (See par. 0022, 0030 ). Additionally, Examiner finds Gritchnik et al. (U.S. PG Publication 20150112750) teaches adjusting transportation costs. (see par. 0043, 0049). Examiner finds Saraf et al. (U.S. PG Publication 20200051020) teaches multiple period transportation cost analysis. However Boothman, Gritchnik and Safar, individually and in combination, fail to teach the specific case of wherein the transportation plan is updated to a least expensive one by the front-loading the transportation volume when the user performs input allowing front- loading on the transportation plan generation apparatus with reference to the output data on the output device. 
Scott (WIPO Publication No 2019148028 ) discloses A computer implemented transport management system which generates vehicle load configurations based upon load indications including load weight, load dimensions, load origin and load destination and, which can estimate the cost of moving each vehicle load configuration over one or more routes between the load origin and the load destination (Abstract). Accordingly, a broad object of particular embodiments of the invention can be to provide a transport management system including a transport management computer program executable to receive load indications from one or more client computers, including one or more of a load weight, a load dimension, a load origin, and a load destination, and based on the load indications return one or more vehicle load configurations and one or more routes between the load origin and the load destination along with a cost estimate to move each vehicle load configuration over each route.(Disclosure of Invention)
Владислав Александрович ГЛИНБЕРГ (WIPO Publication No 2019045594 ) discloses methods for determining the cost of transportation for an arbitrary route, depending on the parameters and requirements for this transportation (type of transport, type of cargo, type of loading, etc. ) (Par. 1) The technical result achieved when solving the above task is to increase the efficiency of road freight transport by balancing dynamic pricing of freight traffic, which allows to take into account the interests of cargo owners and freight forwarders. The above technical result is achieved due to the implementation of the method of determining the cost of transportation, which determines the distance in the direction of the route from the starting point to the end point; after that, they receive data on all the routes in the data warehouse database available on the current date, the data containing the freight costs from the carriers and the freight costs from the shippers for these routes; then, the data obtained in the previous step are processed by determining the standard deviation and excluding values from the set of values that are outside the standard deviation; then the median value of the cost of transportation is determined separately for the carrier and separately for the shipper for each route, thus obtaining the market interval for the cost of transportation; then determine the cost of the roundtrip for each route; then determine the coefficient taking into account the likelihood of the vehicle being reloaded for each route separately for the carriers and separately for the shippers based on the median values of the freight costs;   (Par.8-9).
ZHONGXIAO (CN105389639A ) discloses methods for method, device and system for logistics transportation path planning based on machine learning. By performing machine learning based on historical sample data, it is possible to efficiently obtain path planning results in accordance with actual conditions. Receiving shipping order data; Analyzing the transportation order data, and selecting a learning strategy and a learning algorithm according to the analysis result and the historical sample data; Performing the selected learning algorithm according to the selected learning strategy to obtain the transportation path planning result; Real-time logistics transportation data collected during execution of the transportation route planning result is acquired, and the real-time logistics transportation data and transportation route planning results are added to the historical sample data. Optionally, selecting the learning strategy and the learning algorithm according to the analysis result and the historical sample data includes: Determining an evaluation function according to a constraint condition included in the analysis result; Determining evaluation results of a plurality of different learning strategies and learning algorithms based on the historical sample data; The evaluation results are evaluated using the evaluation function to determine learning strategies and learning algorithms that conform to the evaluation function.(Pg. 1).
Halder et al (NPL) discloses Front loading innovation (FLI) actually aimed at and focuses to address all issues related to product design, manufacturing, collaboration, maintenance, service in the preliminary design phase of the product to ensure competitive price, high quality, on-time delivery and positive return on investment. Whole product life cycle is divided into four main phases named as virtual engineering, virtual manufacturing, virtual collaboration and virtual maintenance and all these phases are required to be addressed in deep detail from front loading innovation viewpoint (Introduction).
However the cited prior art, individually and in combination, fail to teach the specific case of wherein the transportation plan is updated to a least expensive one by the front-loading the transportation volume when the user performs input allowing front- loading on the transportation plan generation apparatus with reference to the output data on the output device. 
Therefore, for at least these reasons, Claim 1 and Claim 15 are eligible over the prior art. 

The dependent claims 2-9 and 11-14 are eligible under 35 U.S.C. 102 and 35 U.S.C. 103 because it depends on claim 15 that is determined to be eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20200082315A1 to Crapis et al - This disclosure describes a transportation matching system that manages the allocation of transportation providers by training and utilizing multiple machine-learning models to identify, allocate, and serve specific transportation providers with customized opportunities to relocate the transportation providers between geocoded areas in a geocoded region.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624